Citation Nr: 0400549	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-12 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from January 1941 to October 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, denied service connection for 
post-traumatic stress disorder (PTSD).  

In his substantive appeal to the Board, received in August 
2002, the veteran stated that he wanted a hearing before a 
Member of the Board (now Veterans Law Judge) at the RO.  
However, in a form more recently received in September 2002, 
he stated that he no longer wanted a hearing and asked that 
his case be prepared for the Board's review.  Therefore, the 
Board deems his request for a hearing withdrawn.  
See 38 C.F.R. § 20.704(e) (2003).  

On November 12, 2003, the Board granted the veteran's motion 
to advance his appeal on the Board's docket due to his 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).


FINDING OF FACT

There is no medical evidence currently of record indicating 
the veteran has PTSD, even were the Board to assume that he 
engaged in combat against enemy forces during World War II 
and had stressful experiences in that capacity.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Documents relating to the veteran's separation from service 
show that he served in World War II in Naples-Poggia, Rome-
Arno, Rhineland, and Central Europe.  His awards and 
decorations were not for valor or combat operations.  His 
military occupation specialty (MOS) was a truck driver, and 
he was a cannoneer.  He did not receive wounds in action.  

An original claim for service connection for several 
disabilities, including PTSD, was received in August 2001.  
The evidence cited below was added to the claims file 
subsequent to receipt of the claim.

In a statement dated in December 2001, the veteran discussed 
experiences in service and identified stressors.  According 
to the statement, he served at various locations in the 
European Theater of World War II, but he could not recall the 
names of the units with which he served.  He also did not 
remember the name of a service comrade who reportedly was 
killed in action.  He said, at times, he saw dead servicemen, 
but he did not know their names.  He also said he was wounded 
at Anzio while part of the 5th Army; he said he reported to 
an aid station to have his hand treated and was then returned 
to his outfit.  He went on to state that he originally was 
assigned to the 255th Infantry Regiment, that he has suffered 
from nightmares for years, and that his doctors have 
prescribed sleep medications.

Patricia E. Stamper, in a statement dated in May 2002, 
reported that she was the veteran's niece and nearest 
relative.  She related that, for a period of three months 
starting in November 1997, she had been his caregiver.  She 
indicated that, during that time, he experienced severe 
nightmares.  She remarked that he talked about the war, 
speaking of several friends who had been killed or wounded.



VA medical records dated from July 2000 to August 2002, and 
private medical records dated from March 1996 to November 
2002, have been added to the record as well.  But they 
pertain to the veteran's treatment for unrelated conditions 
that are not at issue.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law on November 9, 2000.  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  And the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The rating decision appealed and the statement of the case 
(SOC) and supplemental statement of the case (SSOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing 
the claim, and essentially notified the veteran of the 
evidence needed to prevail.  Also in an October 9, 2001 
letter, in particular, the RO specifically informed him about 
the VCAA-including insofar as what information he needed to 
provide in the event there were outstanding private treatment 
records that VA needed to retrieve.  Furthermore, he was 
advised the RO also would obtain his VA medical records if he 
provided information to locate them.  So the statutory and 
regulatory requirement that VA notify him as to what 
evidence, if any, will be obtained by him and what evidence, 
if any, will be obtained by VA for him, has been met.  
See Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The National Personnel Records Center (NPRC) has indicated 
that the veteran's service medical records (SMRs) apparently 
were destroyed in a fire in 1973.  And where, as here, the 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and to consider the 
benefit of the doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Moreover, when a 
veteran's records have been destroyed, VA also has an 
obligation to search for alternative records that might 
support the veteran's case.  See O'Hare and Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  In this regard, the RO's 
October 9, 2001 letter advised the veteran of the destruction 
of his service medical records.  So he was asked to complete 
a form (NA Form 13055) providing information about dates and 
places of treatment during service, as well as information 
designating units to which he was assigned while receiving 
treatment.  The RO requested this information in order to 
initiate a search for Surgeon General Reports.  See McCormick 
v. Gober, 14 Vet. App. 39 (2000); M21-1, Part III, 4.23 
(Change 41, July 12, 1995).  But he did not complete and 
return the form, so the RO was unable to develop this 
alternate source of possible supporting evidence.

In any event, in connection with the current appeal, the 
veteran's VA treatment records were obtained, as were his 
treatment records from a private physician.  So there is no 
additional relevant evidence not of record that could be 
obtained.

Note also that very recent legislation authorizes VA to 
consider a claim, as here, even prior to expiration of the 
one-year grace period following a VCAA notice.  See the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  The veteran, though, still retains the 
right to submit additional supporting evidence up until the 
full one-year grace period expires.  This is important to 
point out because, in its October 9, 2001 VCAA letter, the RO 
indicated it was preferable the veteran responded within 60 
days.  That, at first glance, was in violation of a holding 
in a recent precedent case.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003); see, too, Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  But bear in mind the RO's 
October 9, 2001 letter also indicated that, notwithstanding 
the preference that he respond within 60 days, the veteran 
still had the remainder of the one-year period following that 
letter to submit additional supporting evidence without fear 
of penalty.  And it already has been well more than one year 
since he received that letter with no mention that additional 
evidence-except treatment records he identified and were 
provided by his private physician-needs to be obtained.  
And the recent passage of the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), negates 
any need to further delay a decision in this appeal.  The 
veteran has been duly apprised of the VCAA and all that it 
entails, so adjudication of his claim at this juncture poses 
no potential risk of prejudicing him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Furthermore, service connection 
may be granted for a disease diagnosed after service discharge 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
C.F.R. § 3.304(f)(3).

The veteran does not claim that his alleged stressor is based 
on a personal assault.  Accordingly, inasmuch as a revision 
to 38 C.F.R. § 3.304(f) was not substantive except as to 
cases involving personal assault, and other changes were made 
merely to improve the organization of the subsection, the 
veteran will not be prejudiced by consideration of the 
revised version of the regulation.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

Analysis

Regarding whether the veteran engaged in combat, his claimed 
wound to the hand reputedly sustained in action is not 
documented by the report of separation from service.  As 
well, he did not receive any special awards or decorations 
for valor.  The absence of verified wounds in action or 
citations indicating exposure to hostile fire do not suggest 
combat exposure.  At the same time, however, his principal 
MOS was a truck driver and he had an assignment as a 
cannoneer, too, which potentially could have exposed him to 
combat.  But regardless of that, even assuming he was 
involved in combat in World War II and experienced the 
stressors during service that he alleges, the medical 
evidence currently of record still does not indicate that he 
now has PTSD as a result of those wartime events.  And this 
is a threshold minimum requirement for granting service 
connection, proof that he has the condition claimed (i.e., 
PTSD).  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See also 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  See, too, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes.  As well, see Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).

The veteran's assertions that he has PTSD, as well as the 
statement from his niece about his nightmares and his mention 
of war and casualties, are the only evidence suggesting that 
he has PTSD.  There is no indication from the record that he 
or his niece has any professional medical training or 
expertise.  So, as laypersons, they simply are not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  So their opinions have no probative weight in 
addressing this determinative issue.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  The Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



